DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claims 1-10 contain reference numbers.  The reference numbers should be removed from the claims.
Claim 9 contains a period after “a piston installed in the cylinder block.”  This should be a comma or a semicolon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, “its features are” is indefinite because it is unclear what “it” is referring to.  The features which follow appear to describe the components of the driving mechanism.  Thus, for examination purposes, “its features are” is interpreted to refer to the driving mechanism’s features.  The Examiner recommends removing the phrase, as it is both indefinite and redundant. 


Regarding claim 5, “a connecting rod” is indefinite because it is unclear if “a connecting rod” of claim 5 is the same connecting rod as “the connecting rod” of claim 4.  Because claim 5 depends from claim 4 and “a connecting rod” of claim 5 has the same reference number as “the connecting rod” of claim 4, for examination purposes, “a connecting rod” is being interpreted to be the same connecting rod as “the connecting rod” of claim 4.  “An engaging shaft” is indefinite because it is unclear if “an engaging shaft” of claim 5 is the same engaging shaft as “the engaging shaft” of claim 1.  Because claim 5 depends from claim 1 and “an engaging shaft” of claim 5 has the same reference number as “the engaging shaft” of claim 1, for examination purposes, “an engaging shaft” is being interpreted to be the same engaging shaft as “the engaging shaft” of claim 1.
Additionally, “a rotatable planetary gear” is indefinite because it is unclear if “a rotatable planetary gear” is the same as “the planetary gear”, which described in claim 1 and later described in claim 5.  For examination purposes, “a rotatable planetary gear” is being interpreted to be “the planetary gear”.

Regarding claim 6, “a connecting rod” is indefinite because it is unclear if “a connecting rod” of claim 6 is the same connecting rod as “the connecting rod” of claim 4.  Because claim 6 depends from claim 4 and “a connecting rod” of claim 6 has the same reference number as “the connecting rod” of claim 4, for examination purposes, “a connecting rod” is being interpreted to be the same connecting rod as “the connecting rod” of claim 4.  “An engaging shaft” is indefinite because it is unclear if “an engaging shaft” of claim 6 is the same engaging shaft as “the engaging shaft” of claim 1.  Because claim 6 depends from claim 1 and “an engaging shaft” of claim 6 has the same reference number as “the engaging shaft” of claim 1, for examination purposes, “an engaging shaft” is being interpreted to be the same engaging shaft as “the engaging shaft” of claim 1.
Additionally, “a rotatable planetary gear” is indefinite because it is unclear if “a rotatable planetary gear” is the same as “the planetary gear”, which described in claim 1 and later described in claim 6.  For examination purposes, “a rotatable planetary gear” is being interpreted to be “the planetary gear”.

Regarding claim 10, “usually nails” is indefinite because it is unclear where the claim requires the fasteners to be nails or if the fasteners can be any type of fastener.  For examination purposes, “usually nails” is being interpreted to be an example of a type of fastener which can be used, but is not required to be the fastener used.

	Regarding claims 2, 4, and 7-9, claims 2, 4, and 7-9 are rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al (US 2020/0147774), hereinafter Shi.

Regarding claim 1, Shi discloses a fastener driving machine (Fig. 1), comprising:
an energy storage unit (Fig. 1, item 1);
an impact unit (Fig. 1, item 3) used to drive the energy storage unit to store energy (Para. 0031-0034) and withstand the energy released by the energy storage unit to drive the fastener into a workpiece (Para. 0031-0034);
a driving mechanism (Fig. 1, item 4) which is connected to the impact unit (Para. 0031);
a rotating power mechanism (Fig. 3, item 42) (Para. 0034, rotating energy release unit), which is connected to the driving mechanism to provide rotating power to the driving mechanism (Para. 0034);
its features are: the driving mechanism comprises a stationary annular gear (Fig. 3, item 41), a crank (Fig. 3, item 43) connected to the rotating power mechanism (Para. 0034), and at least one planetary gear (Fig. 3, item 44) which is connected to the crank (Fig. 3) in a spinning manner and revolves with the rotation of the crank relative to the annular gear (Para. 0034), and an engaging shaft (Fig. 3, item 46) eccentrically connected to the planetary gear to push the impact unit (Para. 0034), the planetary gear is placed in the annular gear (Fig. 3) to mesh with the annular gear (Para. 0034).

Regarding claim 2, Shi discloses the fastener driving machine wherein the ratio of rotation angle to revolution angle of the planetary gear is (1:1)-(7:1) (Para. 0035, rotation angle to revolution angle is 1:1) or (0.1:1)-(0.5:1).

Regarding claim 3, Shi discloses the fastener driving machine wherein the ratio of the reference diameter of the annular gear to the reference diameter of the planetary gear is (2:1)-(8:1) (Para. 0035, ratio of diameters is 2:1) or (1.1:1)-(1.5:1).

Regarding claim 4, Shi discloses the fastener driving machine wherein the planetary gear is provided with a connecting rod (Fig. 3, item 45), and the engaging shaft is mounted on the connecting rod (Para. 0034).

Regarding claim 5, Shi discloses the fastener driving machine defined in Claim 4, wherein a connecting arm (Fig. 3, item 43) is formed on the crank, the connecting arm (Fig. 3, item 43) is provided with a rotatable planetary gear (Fig. 3, item 44), the planetary gear is provided with a connecting rod (Fig. 3, item 45), and the connecting rod (Fig. 3, item 45) is provided with an engaging shaft (Fig. 5, item 46) to form a planetary gear-connecting rod assembly (Fig. 3, items 44, 45, 46 form a planetary gear-connecting rod assembly).

Regarding claim 8, Shi discloses the fastener driving machine wherein the impact unit comprises an impact rod (Fig. 5, item 3), the side of the impact rod being provided with a groove (Fig. 5, item 31), the engaging shaft (Fig. 5, item 46) is placed in the groove (Fig. 3); or, the side of the impact rod is provided with a convex tooth , and the engaging shaft is meshed with the convex tooth.

Regarding claim 9, Shi discloses the fastener driving machine wherein the energy storage unit is any one of an air spring (Para. 0033), a mechanical spring, a rubber element, or a vacuum device; wherein, when the energy storage unit is an air spring (Para. 0033), it comprises a cylinder block (Fig. 2, item 21) and a piston (Fig. 2, item 22) installed in the cylinder block. one end of the impact rod is fixedly connected to the piston (Fig. 2), and the other end of the impact rod extends out of the cylinder block (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shi.

Regarding claim 6, Shi discloses the fastener driving machine wherein the crank (32) is formed with a connecting arms (Fig. 3, item 43), and each connecting arm is provided with a rotatable planetary gear (Fig. 3, item 44), the planetary gear is provided with a connecting rod (Fig. 3, item 45), and the connecting rod is provided with an engaging shaft (Fig. 5, item 46) to form a planetary gear-connecting rod assembly (Fig. 3, items 44, 45, 46 form a planetary gear-connecting rod assembly).
Shi does not expressly disclose more than two sets of planetary gear-connecting rod assemblies.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the planetary gear-connecting rod assemblies such that there were more than two sets of planetary gear-connecting rod assemblies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of McCardle et al (US 2016/0288305), hereinafter McCardle.

Regarding claim 7, Shi discloses the fastener driving machine wherein the rotating power mechanism comprises a rotating shaft (Para. 0034) of the rotating power mechanism is an output shaft (Fig. 3, item 42) (Para. 0034), the crank (Fig. 3, item 43) is connected to the output shaft (Para. 0034); or, the rotating power mechanism comprises a reducer, a motor installed to match with the reducer, and an output shaft installed on the reducer, the crank is connected to the output shaft, the reducer is provided with several layers of planetary gear transmission modules.
	Shi is silent about the rotating power mechanism comprising a motor.
	However, McCardle teaches a fastener driving machine (Fig. 1) wherein the rotating power mechanism (Fig. 1, item 54) comprises a motor (Fig. 1, item 50) and a rotating shaft (Para. 0064) connected to a crank (Fig. 1, item 52) (Para. 0064).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shi and McCardle to modify the fastener driving machine of Shi to include the motor of McCardle.  A person of ordinary skill in the art would have been motivated to make such change because utilizing a motor to power the driving mechanism provides the driving mechanism with an efficient and durable source of energy.

Regarding claim 10, Shi is silent about the fastener driving machine wherein it further comprises a nail guide plate and a nail cartridge arranged at the lower end of the nail guide plate for conveying fasteners (usually nails) to the nail guide plate, the nail guide plate is provided with a passage for the impact rod of the impact unit to pass through.
McCardle teaches the fastener driving machine wherein it further comprises a nail guide plate (Fig. 1, item 40) and a nail cartridge (Fig. 1, item 42) arranged at the lower end of the nail guide plate (Fig. 1) for conveying fasteners (usually nails) (Para. 0064, tool fires nails) to the nail guide plate (Fig. 1, item 40), the nail guide plate is provided with a passage for the impact rod (Para. 0065) of the impact unit to pass through (Para. 0064) (Fig. 2-3).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shi and McCardle to modify the fastener driving machine of Shi to include the nail guide plate and nail cartridge of McCardle.  A person of ordinary skill in the art would have been motivated to make such change in order to consistently and accurately supply nails one-by-one to the tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731